Title: From George Washington to Thomas Freeman, 16 October 1785
From: Washington, George
To: Freeman, Thomas

 

Sir,
Mt Vernon 16th Octr 1785.

It is sometime since I wrote in very great haste an answer, or rather an acknowledgement of your letter of the 9th of June. I will now by Mr Craig, endeavour to be more explicit than I was, or could be at that time.
With regard to my Lands on the Ohio & Great Kanhawa, I am not yet inclined to relax from the terms of my printed Advertisement, with a copy of which I furnished you: When I see cause to do it, you shall be duly advertised of the change: in the mean time, if you could discover the most advantageous terms which could be obtained, & would advise me thereof, I should be obliged to you. As to the Great Meadow tract, you may rent it on the best terms you can, not exceeding ten years from the first day of January next. My sentiments with respect to the Mill were so fully given to you in my last (by Dr Knight) that it is unnecessary to add aught on that score now. It has cost me too much already (without any return) to undergo a repetition of the like expence. If you cannot rent or sell her as there directed, let her return to dust—the first loss may be best.
I informed you in my last, & I presume you were well convinced of it before, that I made no agreement with the Tenants on the tract near you, which could exonerate them from paying the rents which were then due; consequently they must be made to pay them; otherwise the most deserving of favor (by having paid) are on a worse footing, than the least deserving who ought to have paid before I went into the Country & explained the terms on which I had directed them to be let.
With respect to Mr Simpsons quitting the Tenement—I observed to you in my last; that when I make a bargain I consider it, to all intents & purposes, as binding on me; consequently that it is so on the person with whom it is made. He may well remember, that upon his expressing an idea that he would try the place one year on the rent it now goes at, I told him explicitly he must take it for the period on which it was offered, or not at all; as I did not intend to go thro’ the same trouble every year by making an annual bargain for it; & that he acquiesced thereto. It behooves him therefore, & the Tenant likewise, to consider what they are about—as one or the other will be liable to me for the

rent, agreeably to the tenure of the Lease. I informed you in my last what had been done with the Accounts which were put into my hands by him & Mr John Jones, & requested him to assign the Certificate which I then enclosed, & to return it to me; but have heard nothing from him since on the subject—which is a little surprizing.
I hope the Hay, Corn & other articles have been sold ‘ere this, & that you have received the Cash for them, or good security for the payment of the amount of them.
If Mr Simpson, contrary to his agreement and good faith, should have moved off my Land; I am at a loss to decide what had best be done with my Negroes. It was in consideration of his taking the Plantation, that I agreed to let him have the negroes so cheap: If he is gone, or going from it, he shall hold them no longer on the same terms he has them this year—but my wish would be that you could send them to me at this place, if the measure can be reconciled to them. Simon’s countrymen, & Nancy’s relations are all here, & would be glad to see them; I would make a Carpenter of Simon, to work along with his shipmate Jambo. At any rate I will not suffer them to go down the river, or to any distance where you can not have an eye over them.
What Capt: Crawford did upon my Land on Shirtee in order to save it, must, undoubtedly be well known to those who were most intimately connected with him & his movements at that period. Mr Chas Morgan is as likely to possess this knowledge as any other; but certainly there must be more, & it may be essential to find them out & to call upon them as evidences in the cause.
In a former Letter I informed you that I had obtained a Patent for the round Bottom; & that it might be rented on the same terms with my other Lands on the Ohio & Great Kanhawa; & I repeat it in this, lest a miscarriage should have happened.
When I was out last fall, I left all my Baggage at Mr Simpson’s—viz.—Tents—Bed—Bedding & many other things; of which I hope proper care has & will be taken, if he has, or is about to leave the place. Among other Articles there were two, eight gallon Kegs of West India rum—one of them of the first quality. As this is a commodity which is subject to a variety of accidents &

misfortunes, I request it may be sold: I will take my chance to procure more when I may come into that Country; which, at present, is uncertain. If the Tents & bedding should get wet, & are not dryed, they will be ruined; I therefore pray that particular attention may be paid to them, my Canteens, travelling Trunk &c. &c.
If you have received & paid anything on my account since I was out; it may be well to render a statement of it by Mr Craig, who will offer a safe & good opportunity to remit what Cash may be in your hands consequent of the sales of last fall or by other means, after you have deducted your commissions. If the Bonds which were taken at that time are not paid agreeably to the terms of them—delay no time to recover the money as soon as you can; as I am not inclined to be put off with unmeaning promises, & obliged to sue at last.
If my Negros are to come down, the sooner it could happen the better for the young ones: & a careful person should be hired to take care of them. In this case I would wish to have my Baggage (except the Liquor) sent to me at the same time—one trouble & expence would serve both purposes. I am &c.

G: Washington

